(An Exploration-Stage Company) Condensed Interim Consolidated Financial Statements As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (in Canadian dollars) (Unaudited) Alderon Iron Ore Corp. Condensed Interim Consolidated Statements of Financial Position (Unaudited) (in Canadian dollars) As of June 30, As of December 31, $ $ ASSETS Current assets Cash and cash equivalents Receivables (note 3) Prepaid expenses and other current assets (note 4) Total current assets Non-current assets Mineral properties Property, plant and equipment Total non-current assets Total assets LIABILITIES Current liabilities Payables and accrued liabilities (note 5) Due to related parties (note 6) Flow-through share premium obligation - Total current liabilities EQUITY Share capital and warrants (notes 7 and 8) Other capital Deficit ) ) Total equity Total liabilities and equity Basis of preparation (note 1) Commitments (note 14) Subsequent events (note 15) The accompanying notes are an integral part of these condensed interim consolidated financial statements. Approved by the Board of Directors “Bruce Humphrey” “Christopher Noel Dunn” Bruce Humphrey Director Christopher Noel Dunn Director 2 Alderon Iron Ore Corp. Condensed Interim Consolidated Statements of Changes in Equity (Unaudited) For the six-month periods ended June 30, 2012 and 2011 (in Canadian dollars, except share data) Common shares Share capital and warrants Other capital Deficit Total (number) $ Balance – December 31, 2010 ) Issuances pursuant to the exercise of warrants - - Issuances pursuant to the exercise of stock options ) - Share-based compensation costs - - - Net loss - - - ) ) Balance – June 30, 2011 ) Common shares Share capital and warrants Other capital Deficit Total (number) $ Balance – December 31, 2011 ) Issuances pursuant to private placement, net of transaction costs (note 7) - - Issuances pursuant to the exercise of warrants (note 8) - - Issuances pursuant to the exercise of stock options (note 9) ) - Share-based compensation costs - - - Net loss - - - ) ) Balance – June 30, 2012 ) The accompanying notes are an integral part of these condensed interim consolidated financial statements. 3 Alderon Iron Ore Corp. Condensed Interim Consolidated Statements of Changes in Equity (Unaudited) For the six-month periods ended June 30, 2012 and 2011 (in Canadian dollars, except share data) Three months ended June 30, Six months ended June 30, $ Operating expenses Exploration and evaluation expenses General and administrative expenses Environmental, aboriginal, government and community expenses Loss from operations Finance income Loss before income taxes Income tax recovery - - - Net loss and comprehensive loss Net loss per share (note 10) Basic and diluted Weighted average number of shares outstanding (note 10) Basic and diluted The accompanying notes are an integral part of these condensed interim consolidated financial statements. 4 Alderon Iron Ore Corp. Condensed Interim Consolidated Statements of Changes in Equity (Unaudited) For the six-month periods ended June 30, 2012 and 2011 (in Canadian dollars, except share data) Three months ended June 30, Six months ended June 30, $ Cash flows from operating activities Net loss Adjustments for: Share-based compensation costs Depreciation Finance income Amortization of prepaid expenses and other non-cash items Income tax recovery - - - Changes in operating assets and liabilities (note 11) Interest received Net cash used in operating activities Cash flows from investing activities Purchases of property, plant and equipment, net of disposals Net cash used in investing activities Cash flows from financing activities Proceeds from private placement issuance of common shares, net of cash transaction costs of $2,662,528 (note 7) - - - Proceeds from the exercise of warrants (note 8) Proceeds from the exercise of stock options (note 9) - Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Cash and cash equivalents components: Cash Cash equivalents The accompanying notes are an integral part of these condensed interim consolidated financial statements. 5 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 1 Summary of business, reporting entity, basis of preparation and nature of operations and going concern Summary of business Alderon Iron Ore Corp. (“Alderon” or the “Company”) is an exploration-stage company engaged in the exploration and evaluation of mineral resource properties.Currently, the Company is conducting iron ore exploration and evaluation activities related entirely to its properties located in Western Labrador.Those properties are collectively referred to as the Kamistiatusset, or “Kami”, Property. All exploration, evaluation and other activities associated with the Kami Property are referred to as the Kami Project. Reporting entity The accompanying consolidated financial statements include the accounts of Alderon Iron Ore Corp., an entity incorporated under the laws of British Columbia, and its wholly-owned subsidiary, 0860td. The Company’s common shares are listed on the Toronto Stock Exchange (“TSX”), under the symbol “ADV” and on the NYSE MKT, under the symbol “AXX”. Basis of preparation and nature of operations and going concern Basis of preparation These unaudited condensed interim consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”), applicable to the preparation of interim financial statements, including International Accounting Standard (“IAS”), Interim Financial Reporting (“IAS 34”). The accounting policies adopted in these interim financial statements are consistent with the accounting policies adopted in the Company’s consolidated financial statements as of and for the years ended December 31, 2011 and 2010, and as such, these condensed interim consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements as of and for the years ended December 31, 2011 and 2010. The preparation of financial statements in accordance with IAS 34 requires the use of certain critical accounting estimates and the exercise of management’s judgment in applying the Company’s accounting policies. Areas involving a high degree of judgment or complexity and areas where assumptions and estimates are significant to the Company’s consolidated financial statements are discussed in note 2. These condensed interim consolidated financial statements were approved by the Company's Board of Directors on August 10, 2012. Certain comparative figures have been reclassified to conform to the current period's presentation. 6 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Nature of operations and going concern The accompanying condensed interim consolidated financial statements were prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities in the normal course of business as they become due (see also note 13). The application of the going concern concept is dependent upon the Company’s ability to satisfy its liabilities as they become due and to obtain the necessary financing to complete the exploration and development of its mineral property interests, the attainment of profitable mining operations or the receipt of proceeds from the disposition of its mineral property interests. Management is actively engaged in the review and due diligence on opportunities of merit in the mining sector and is seeking to raise the necessary capital to meet its funding requirements (see note 7). There can be no assurance that management’s plan will be successful. If the going concern assumption were not appropriate for these financial statements, adjustments to the carrying value of assets and liabilities, reported expenses and condensed interim consolidated statement of financial position classifications would be necessary. Such adjustments could be material. 2Critical accounting estimates and judgments The preparation of consolidated financial statements in accordance with IFRS often requires management to make estimates about and apply assumptions or subjective judgment to future events and other matters that affect the reported amounts of the Company’s assets, liabilities, expenses and related disclosures.Assumptions, estimates and judgments are based on historical experience, expectations, current trends and other factors that management believes to be relevant at the time at which the Company’s consolidated financial statements are prepared. Management reviews, on a regular basis, the Company’s accounting policies, assumptions, estimates and judgments in order to ensure that the consolidated financial statements are presented fairly and in accordance with IFRS. Critical accounting estimates and judgments are those that have a significant risk of causing material adjustment and are often applied to matters or outcomes that are inherently uncertain and subject to change.As such, management cautions that future events often vary from forecasts and expectations and that estimates routinely require adjustment. Management considers the following areas to be those where critical accounting policies affect the significant judgments and estimates used in the preparation of the Company’s consolidated financial statements. Carrying value and recoverability of mineral properties The carrying amount of Company’s mineral properties does not necessarily represent present or future values, and the Company’s mineral properties have been accounted for under the assumption that the carrying amount will be recoverable. Recoverability is dependent on various factors, including the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development and upon future profitable production or proceeds from the disposition of the mineral properties themselves.Additionally, there are numerous geological, economic, environmental and regulatory factors and uncertainties that could impact management’s assessment as to the overall viability of the Kami Project or to the ability to generate future cash flows necessary to cover or exceed the carrying value of the Company’s mineral properties. To the extent that any of management’s assumptions change, there could be a significant impact on the Company’s future financial position, operating results and cash flows. 7 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Fair value of stock options and warrants Determining the fair value of warrants (see note 8) and stock options (see note 9) requires judgments related to the choice of a pricing model, the estimation of stock price volatility, the expected forfeiture rate and the expected term of the underlying instruments. Any changes in the estimates or inputs utilized to determine fair value could result in a significant impact on the Company’s future operating results or on other components of shareholders’ equity. Income taxes The estimation of income taxes includes evaluating the recoverability of deferred tax assets based on an assessment of the Company’s ability to utilize the underlying future tax deductions against future taxable income prior to expiry of those deductions. Management assesses whether it is probable that some or all of the deferred income tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income, which in turn is dependent upon the successful discovery, extraction, development and commercialization of mineral reserves. To the extent that management’s assessment of the Company’s ability to utilize future tax deductions changes, the Company would be required to recognize more or fewer deferred tax assets, and future income tax provisions or recoveries could be affected. 3Receivables As of June 30, As of December 31, $ $ Sales tax credits Deposits receivable Interest receivable Other 4Prepaid expenses and other current assets As of June 30, As of December 31, $ $ Deposits on evaluation and exploration activities Deferred charge - Other During the six months ended June 30, 2012, the Company incurred legal fees of $1,245,800 that are directly related to a probable future equity transaction (see note 7). These costs will be transferred to share capital upon completion of the equity transaction. 8 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 5Payables and accrued liabilities As of June 30, As of December 31, $ $ Trade accounts payable Accrued evaluation and exploration costs Accrued salaries and benefits Accrued drilling expenses - Other accrued liabilities 6Related party disclosures Related parties and related party transactions impacting the accompanying consolidated financial statements are summarized below and include transactions with the following individuals or entities: Key management personnel Key management personnel includes those persons having authority and responsibility for planning, directing and controlling the activities of the Company as a whole. The Company has determined that key management personnel consists of executive and non-executive members of the Company’s Board of Directors, corporate officers, including the Company’s Chief Executive Officer and Chief Financial Officer, as well as any Vice Presidents reporting directly to a Corporate Executive Board member or officer, acting in that capacity. Remuneration attributed to key management personnel can be summarized as follows: Three months ended June 30, Six months ended June 30, $ Share-based compensation Short-term benefits* Incentive compensation other than share-based compensation - - * include base salaries, pursuant to contractual employment or consultancy arrangements, Directors’ fees, applicable payroll taxes and other non-post-retirement benefits. 9 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Other related parties Forbes West Management Corp. (“Forbes West”):Forbes West is an entity that is owned by the Executive Chairman of the Company’s Board of Directors.Forbes West provides certain administrative, management, geological, regulatory, tax, corporate development and investor relations services to the Company. Forbes & Manhattan, Inc. (“F&M”): F&M is an entity that is wholly owned by the spouse of the Vice Chairman of the Company’s Board of Directors. The Vice Chairman is the Executive Chairman of F&M, which in turn provides certain financial management and business consulting services to the Company. 2227929 Ontario Inc. (“Ontario”):Ontario is an entity that shares office premises with F&M, which in turn acts from time to time as an agent for Ontario for various activities and services. Transactions, or portions thereof, that are effected for the benefit of the Company are charged by Ontario to the Company on a periodic basis. Image Air Charter Ltd. (“Image Air”): On March 1, 2012, the Company entered into a two-year aircraft charter agreement (the “Agreement”) with Image Air for a plane that Image Air leases from a limited partnership. The Vice Chairman of the Company’s Board of Directors is the sole limited partner of this limited partnership. Per the Agreement, the minimum cost to the Company is $44,400 per month, with additional charges incurred for each hour that the aircraft is flown. Transactions entered into with related parties other than key management personnel include the following: Three months ended June 30, Six months ended June 30, $ Forbes West F&M Ontario - - Image Air - - Amounts owed to related parties other than management personnel are summarized below. As of June 30, As of December 31, 2011 $ $ Forbes West Image Air - 10 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 7Share capital On January 13, 2012, the Company completed a private placement with Liberty Metals & Mining Holdings, LLC (“Liberty”), a subsidiary of Liberty Mutual Group, pursuant to a subscription agreement that resulted in the issuance of 14,981,273 of the Company’s common shares in exchange for aggregate gross proceeds of $39,999,999, less cash transaction costs of $2,662,528, which in turn were comprised primarily of the placement agent’s cash placement fee equal to 6% of the gross proceeds. Pursuant to the terms of the related subscription agreement, Liberty has nominated one of its representatives to be appointed to Alderon’s Board of Directors.Liberty also has a pre-emptive right to participate in any future equity financings of Alderon, and in the event that Liberty desires to sell any of the aforementioned purchased shares, Alderon will hold the right to identify a purchaser or purchasers to whom those shares shall be sold. On April 13, 2012, the Company signed a definitive subscription agreement with Hebei Iron & Steel Group Co., Ltd. (“Hebei”), pursuant to which Hebei will purchase 25,828,305 of the Company’s common shares by way of a private placement. Upon closing of the private placement, Hebei will have the right to appoint two directors to the Company’s Board of Directors. Liberty indicated that it intends to exercise its pre-emptive right to maintain its relative proportionate interest in the Company following this private placement. Upon closing of the private placement, Hebei will acquire approximately 25,828,305 common shares for gross proceeds to the Company of $88,332,804, representing 19.9% of the issued and outstanding shares of Alderon, after giving effect to such issuance and the exercise by Liberty of its pre-emptive right, and Liberty will acquire approximately 3,805,576 common shares at the subscription price for additional gross proceeds to the Company of $13,015,070. On closing of the aforementioned private placement, Hebei and Alderon also will enter into an arrangement pursuant to which Hebei, subject to the satisfaction of certain conditions, will invest an additional $105,667,196 in exchange for a 25% interest in the Kami Project. Hebei agrees to use its best efforts to assist in obtaining project debt financing for the Kami Project from financial institutions. Hebei also has agreed to purchase, upon the commencement of commercial production, 60% of the actual annual production from the Kami Project up to a maximum of 4.8 million tonnes of the first 8.0 million tonnes of iron ore concentrate produced annually at the Kami Project. The price paid by Hebei will be based on the Platts Iron Ore Index (“Platts Price”), less a discount equal to 5% of such quoted price. Hebei also will have the option to purchase additional tonnages at a price equal to the Platts Price, without any such discount. These agreements are subject to various governmental approvals from within the People’s Republic of China. 11 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 8Warrants A summary of the activity related to the Company’s warrants is provided below. Six months ended June 30, 2012 Year ended December 31, 2011 Number Weighted average exercise price $ Number Weighted average exercise price $ Balance, beginning of period Granted - - Exercised Balance, end of period 9Stock options The following table summarizes the activity under the Company’s stock option plan (the “Plan”). Six months ended June 30, 2012 Year ended December 31, 2011 Number Weighted average exercise price $ Number Weighted average exercise price $ Balance, beginning of period Granted Exercised Forfeited - - Balance, end of period In May 2012, the Company increased the number of options available under the Plan to 15,000,000. 12 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Fair value input assumptions The table below shows the assumptions, or weighted average parameters, applied to the Black-Scholes option pricing model in order to determine share-based compensation costs over the life of the awards for options granted during each of the periods presented. Six months ended June 30, Year ended December 31, Expected dividend yield 0.0% 0.0% Estimated volatility 73.0% 94.3% Weighted average risk-free annual interest rate 1.22% 1.64% Weighted average expected life (years) Estimated forfeiture rate 0.0% 5.42% Grant date fair value The Black-Scholes pricing model referred above uses “Level 2” inputs in calculating fair value, as defined by IFRS 7, Financial Instruments: Disclosures (“IFRS 7”), and as discussed in note 13. 10Net loss per share For the three-month and six-month periods ended June 30, 2012 and 2011, diluted net loss per share was calculated using the basic weighted average number of shares outstanding, since all outstanding warrants and stock options have been excluded from the calculation of diluted net loss per share because they were anti-dilutive. Accordingly, diluted net loss per share for each period was the same as the basic net loss per share. The following table sets forth pertinent data relating to the calculation of the diluted weighted average number of shares outstanding, had the warrants and stock options not been anti-dilutive. Three months ended June 30, Six months ended June 30, Basic weighted average number of shares outstanding Potentially dilutive effect of stock options Potentially dilutive effect of warrants Potentially diluted weighted average number ofshares outstanding The weighted average number of shares has been influenced most notably by share issuances made in connection with financing activities, such as a private placement, which in turn resulted in the issuance of an aggregate of 14,981,273 common shares (see note 7) during the six-month period ended June 30, 2012. 13 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 11Supplemental disclosure of cash flow information Three months ended June 30, Six months ended June 30, $ Changes in operating assets and liabilities Receivables ) Prepaid expenses and other current assets ) Payables and accrued liabilities ) ) Due to related parties ) Other non-current assets - - - ) ) ) 12Capital disclosures The Company’s objective in managing capital, consisting of shareholders’ equity, with cash and cash equivalents being its primary component, is to ensure sufficient liquidity to fund: exploration and evaluation activities; general and administrative expenses; environmental, aboriginal, government and community expenses; working capital; and capital expenditures. Management regularly monitors the Company’s capital structure and makes adjustments thereto based on funds available to the Company for the acquisition, exploration and development of mineral properties. The Board of Directors has not established quantitative return on capital criteria for capital management, but rather relies upon the expertise of the management team to sustain the future development of the business. The properties in which the Company currently has an interest are in the exploration stage, and the Company does not generate any revenue. Accordingly, the Company is dependent upon sources of external financing to fund both its exploration programs and its other costs. While the Company endeavours to minimize dilution to its shareholders, management has in the past engaged in dilutive financial transactions, such as private placements, and may engage in dilutive arrangements in the future. The Company’s policy on dividends is to retain cash to keep funds available to finance the activities required to advance the Company’s Kami Project. The Company is not subject to any capital requirements imposed by any regulators or by any other external source. 14 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 13Financial instruments, financial risk management and fair value Financial assets (liabilities) as of June 30, 2012 and December 31, 2011 are presented below. June 30, 2012 Loans and receivables Other financial liabilities Total $ $ $ Cash and cash equivalents - Receivables (note 3) - Payables and accrued liabilities (note 5) - Due to related parties (note 6) - December 31, 2011 Loans and receivables Other financial liabilities Total $ $ $ Cash and cash equivalents - Receivables (note 3) - Payables and accrued liabilities (note 5) - Due to related parties (note 6) - In the preceding tables, receivables exclude sales tax credits, and payables and accrued liabilities exclude taxes payable. Financial risk management The Company is exposed in varying degrees to certain risks arising from financial instruments, as discussed below. Liquidity risk Liquidity risk is the risk that an entity will encounter difficulty in meeting obligations associated with financial liabilities that are settled by delivering cash or another financial asset. As discussed in note 12, the Company’s capital management objectives include working to ensure that the Company has sufficient liquidity to fund Company activities that are directly and indirectly related to the advancement of the Kami Project. 15 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) The Company endeavours to ensure that it will have sufficient liquidity in order to meet short- to medium-term business requirements and all financial obligations as those obligations become due. Historically, sufficient liquidity has been provided predominantly through external financing initiatives, including traditional and flow-through private placements to investors and institutions. The Company will continue to rely upon sources of external financing in future periods until such time as commercial production commences. Given the uncertainty as to the Company’s access to financing, and notwithstanding the Company’s successful or planned capital-raising activities both prior to June 30, 2012 (see note 7) and subsequent thereto (see note 15), there can be no assurance that the Company will continue to maintain a level of cash and cash equivalents such that available balances will be sufficient to fund planned expenditures and other working capital needs for at least, but not limited to, the 12-month period following the date of any future consolidated statement of financial position. Credit risk Credit risk is the risk that one party to a financial instrument will cause a financial loss for the other party by failing to discharge an obligation. The Company’s cash and cash equivalents are held in deposit at high-credit quality Canadian financial institutions.As a result, management considers the risk of non-performance related to cash and cash equivalents to be minimal. Fair value The Black-Scholes valuation methodology uses “Level 2” inputs in calculating fair value, as defined in IFRS7, which establishes a hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement). The input levels discussed in IFRS 7 are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than quoted prices included within Level 1 that are observable for an asset or liability, either directly (i.e. prices) or indirectly (i.e. derived from prices). Level 3 – Inputs for an asset or liability that are not based on observable market data (unobservable inputs). The carrying values of the Company’s cash and cash equivalents, receivables, payables and accrued liabilities and amounts due to related parties approximate their fair values due to their short-term maturities or to the prevailing interest rates of the related instruments, which are comparable to those of the market. 14Commitments In May 2012, the Company entered into a $500,000 letter of credit agreement in favour of a supplier with respect to engineering and investigation work related to providing transmission and electrical plant and services for the Kami Property. The amount of the letter of credit is payable to the supplier in the event that the Company fails to perform any of its obligations under the related contractual arrangement and will expire in August 2012. On March 1, 2012, the Company entered into a two-year aircraft charter agreement (see note 6). As of June 30, 2012, the total fixed portion of this commitment to be paid over the remaining term of the underlying agreement is $888,000 ($266,400 in 2012, $532,800 in 2013 and $88,800 in 2014). 16 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) 15Subsequent events Port of Sept-Îles agreement On July 13, 2012, the Company entered into an agreement with the Sept-Îles Port Authority (the “Port”) to secure usage of a new multi-user deep water dock facility that the Port is constructing (the “Port Agreement”).Pursuant to the Port Agreement, Alderon has reserved an annual capacity of eight million metric tonnes of iron ore that Alderon can ship through the Port. Also per the Port Agreement, the Company has agreed to make an initial payment (the “Buy-in Payment”), which constitutes an advance on Alderon’s future shipping fees.The Buy-in Payment, which is based on Alderon’s reserved annual capacity, amounts to $20,465,000 and is payable in two equal installments, the first of which was paid upon signing the Port Agreement, and the second of which is due no later than July 1, 2013. As security for the second installment of the Buy-in Payment, Alderon is required to provide an irrevocable guarantee of equivalent value. The Buy-in Payment will be reimbursed to the Company via a discount that will be applied to shipping fees to be billed by the Port once Alderon’s usage of the multi-user facility commences. The Port Agreement includes a base fee schedule for wharfage and equipment fees for iron ore loading for Alderon’s shipping operations. The rates commence in 2014 and are on a sliding scale based on the volume of iron ore that is shipped. The term of the agreement is 20 years from the execution date, with the option to renew for further five year terms, up to a maximum of four renewals. Bridge financing On July 13, 2012, Liberty provided a bridge loan to Alderon in the amount of $10,500,000 in order for Alderon to make the first installment of the Buy-in Payment to the Port, discussed above.Liberty also has agreed to provide a further $10,500,000 (the “Additional Note”), if necessary, in order for Alderon to obtain the guarantee required for the second installment. The maturity date of the bridge loan, which is a senior secured promissory note (the “Note”), is September 30, 2012 (the “Initial Maturity Date”); however, Alderon has the ability to extend the maturity date to March 31, 2014 (the “Extended Maturity Date”). In the event of such an extension, the Note becomes convertible at Liberty’s option into Alderon common shares at a conversion price equal to the volume weighted average trading price of Alderon’s common shares on the TSX for the five days prior to the date that Liberty delivers a conversion notice. The Note is secured with a mortgage over the Kami Property and bears interest at a rate of 8% per annum, calculated and payable on the Initial Maturity Date. In the event the Company exercises its option to extend the maturity date, the interest rate will increase to 9.5% per annum, beginning on October 1, 2012. Also per the terms of the Note, if the Company consummates the subscription transaction with Hebei (see note 7) prior to the Initial Maturity Date or the Extended Maturity Date, as applicable, the Company is required to repay the entire principal amount of the Note then outstanding, together with all accrued and unpaid interest thereon. Pursuant to the terms of the Note, the Company has agreed to pay Liberty an establishment fee, equivalent to 1.5% of the principal amount of the Note as well as a commitment fee, equivalent to 0.75% of the principal amount of the Additional Note.Both the establishment fee and the commitment fee are payable from the gross proceeds of the Note. 17 Alderon Iron Ore Corp. Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As of June 30, 2012 and for the three-month and six-month periods ended June 30, 2012 and 2011 (amounts in Canadian dollars, except share/option/warrant data) Letter of credit In August 2012, the Company entered into a $2,750,000 letter of credit agreement in favour of a supplier with respect to engineering services for the Kami Property. The amount of the letter of credit is payable to the supplier in the event that the Company fails to perform any of its obligations under the related contractual arrangement and will expire in November 2012. Rail feasibility study collaboration On August 9, 2012, the Company committed to work with Canadian National Railway Company on a feasibility study for a proposed rail line and terminal handling facility to connect the Labrador Trough to the Port of Sept-Îles, Quebec. This proposed multi-user rail line is expected to include a fully operational and continuous railroad network, as well as a multi-user material handling facility located at the Port of Sept-Îles. In connection with this agreement, Alderon will contribute $1.5 million over the next twelve months towards completion of the feasibility study and to secure capacity on the new rail line. These funds would be refunded to Alderon under certain circumstances. 18
